DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napoli (US 20020042998 A1). 
Napoli discloses a tool bit capable of being used for an ultrasonic osteotome including: an arbor (holder assembly): a bit body 11; and a tool bit in the form of curved blade 12 bent about a longitudinal axis of the blade (Figs. 1-2), the blade having a distal end portion with cutter teeth 13 on a single lateral side thereof (paras [0014]-[0021]). 


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 20080188878 A1). 
Young discloses a tool bit for an ultrasonic osteotome including: an arbor 2: a threaded spigot or bit body 3; and a tool bit in the form of a hemi-cylindrical blade 27 which is symmetric about a longitudinal axis of the blade (Fig. 3A) and having a distal end portion with cutter teeth 23 on a single lateral side thereof (paras [0064]-[0066]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20080188878 A1).
Young discloses spanner flats or clamping surfaces on the bit body 2 in an alternate embodiment to allow application of a tightening torque sufficient to bring the tool 1 into secure contact with the ultrasound generator.  Further, the blade of the tool bit has a proximal blade root or transition by which the tool bit is connected to the arbor (Fig. 1 and paras [0052]-[0054]).
It would have been obvious to one of ordinary skill in the art to have tried the structural features demonstrated by Young since there are a finite number of identified, predictable solutions, i.e., connections between the bit body and the arbor which can be chosen based on a reasonable expectation of success for ease of manufacturing and connection between an ultrasound generator and a tool bit.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  Young discloses all features of Applicant’s claimed invention as 
New grounds of rejection have been made in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 19, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775